                                            Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT
                                   5                                NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7        HIWOT ATAKILTI,                               Case No. 21-cv-04057-CRB

                                   8
                                                           Plaintiff,
                                                                                          ORDER GRANTING MOTION FOR
                                   9
                                                     v.                                   REMAND
                                  10        BAYER U.S. LLC, et al.,                       Re: Dkt. No. 5

                                  11
                                                           Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Hiwot Atakilti is a California resident. She filed suit against Defendants
                                  14   Bayer U.S. LLC, Steve Flint, and Yaengsaeng Xayavong in Alameda County Superior
                                  15   Court, alleging various employment discrimination and harassment claims under state law.
                                  16   Defendants removed the case to federal court on the basis of diversity jurisdiction. While
                                  17   Flint and Xayavong are both California residents, Defendants’ removal motion argues that
                                  18   they were fraudulently joined to defeat diversity jurisdiction. Plaintiff has now filed a
                                  19   motion to remand to state court, arguing that Flint and Xayavong were properly joined,
                                  20   thus defeating diversity jurisdiction. See Remand Motion (“Motion”) (dkt. 5). For reasons
                                  21   explained below, the Court GRANTS the Motion.
                                  22   I.       BACKGROUND
                                  23            A.        Parties
                                  24            Bayer U.S. LLC is a Delaware corporation with its principal place of business in
                                  25   Pittsburg, Pennsylvania. See Complaint ¶ 2 (dkt. 1, Ex. A).1 Steven Flint and Yaengsaeng
                                  26
                                  27   1
                                        The complaint is included as Exhibit A to the Notice of Removal. See Notice of Removal (dkt.
                                  28   1) at 12. Consistent with the parties’ briefs, the Order uses the paragraph numbers of that
                                       complaint.
                                         Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 2 of 10




                                   1   Xayavong were Bayer employees during the relevant time period. Id. ¶¶ 2, 3–4. Both
                                   2   Flint and Xayavong reside in California. Id. Plaintiff is a former Bayer employee who
                                   3   resides in Alameda County, California. Id. ¶ 1.
                                   4          B.     Dispute Between The Parties
                                   5          Plaintiff is “a black female employee from Ethiopia” who began working at Bayer
                                   6   in 1999. Complaint ¶ 10.
                                   7          In 2014, Plaintiff began reporting to Jeff Vo. Id. ¶ 13. She “was the only female”
                                   8   and “only non-Asian employee” on the team, and Vo allegedly assigned “higher priority
                                   9   projects” to her Asian co-workers. Id. ¶ 14. Plaintiff received projects that had the “same
                                  10   or substantially similar complexity” as her counterparts, but they were “lower priority and
                                  11   without strategic importance/value.” Id. Despite completing similarly complex work,
                                  12   Plaintiff’s pay “was kept as a M06 grade two level[s] down from her Asian peers.” Id.
Northern District of California
 United States District Court




                                  13          Around 2015, Bayer hired a “female Asian employee.” Id. ¶ 15. The employee
                                  14   was paid more than Plaintiff, even though Plaintiff had four more years of experience. Id.
                                  15   Meanwhile, Plaintiff continued to be assigned to “low priority projects without visibility to
                                  16   key stakeholders,” which began to prevent her advancement within the company. Id. ¶ 17.
                                  17   While Plaintiff continued to work on “low priority projects,” her non-African American
                                  18   co-workers with “less experience” and “less seniority” received “promotions, raises, and
                                  19   assignments to higher profile projects.” Id.
                                  20          The issues with Vo continued over the next two years. See generally id. ¶¶ 18–32.
                                  21   Plaintiff raised “concerns about discrimination” with Human Resources team, but she felt
                                  22   that Human Resources did not fully investigate them. Id. ¶¶ 20–23. For instance, she met
                                  23   with “Human Resources Director Steven Flint,” but rather than listen to Plaintiff, Flint
                                  24   “interrogated” her “until she was in tears and then returned back to work.” Id. ¶ 24. After
                                  25   the meetings with Human Resources proved unfruitful, Plaintiff filed a complaint with the
                                  26   Equal Employment Opportunity Commission (“EEOC”). Id. ¶ 25.
                                  27          The issues worsened after Plaintiff filed her complaint. Id. ¶¶ 26–32. Vo did not
                                  28   allow team members to help Plaintiff complete her work, refused to reduce Plaintiff’s
                                                                                      2
                                            Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 3 of 10




                                   1   workload, and “stated due dates were not flexible when they were.” Id. ¶¶ 34–37. After
                                   2   filing another EEOC complaint, Plaintiff had a “one-on-one meeting” with Vo during
                                   3   which he asked her “for feedback about him.” Id. ¶ 39. Plaintiff gave Vo feedback about
                                   4   how he could “provide her with the same opportunities as her co-workers,” but Vo “got
                                   5   agitated” and yelled at Plaintiff, “I want you out of my office.” Id. Shortly after this
                                   6   meeting, Plaintiff asked Xayavong if “she would take over one-on-one meetings with her
                                   7   in place of Mr. Vo.” Xayavong agreed to do so, becoming Plaintiff’s immediate
                                   8   supervisor. Id.
                                   9            In “early to mid-2018,” Bayer “reorganized” and Plaintiff and her co-workers were
                                  10   moved to a new department. Id. ¶ 43. Plaintiff’s team “was reduced from seven
                                  11   candidates to five” as part of the reorganization. Id. The five retained employees were
                                  12   “re-graded into higher positions,” except for Plaintiff, even though she “was performing
Northern District of California
 United States District Court




                                  13   the same or similar work.” Id.
                                  14            In October 2018, Plaintiff met with “Ms. Stonebarger2 and Ms. Xayavong” to
                                  15   discuss the discrepancy in her salary. Id. ¶ 44. She pointed out that “her new assignment
                                  16   was the same as her co-workers,” but they were “working as a higher grade.” Id. She
                                  17   asked why “she too had not received a pay increase,” and requested a copy of her job
                                  18   description so that she could “evaluate whether or not there was a difference in the work
                                  19   she was completing with the work employees were doing at the VS 1.1 pay grade.” Id.
                                  20            Plaintiff still had not received answers to her questions as of January 2019. Id. ¶ 45.
                                  21   She then went to “the Director of Quality Systems and Compliance Lisette Gilchrist” to
                                  22   discuss her concerns. Id. Later that month, Xayavong sent an email that “accidentally
                                  23   carbon copied” Plaintiff and stated that Plaintiff “will be moved to VS 1.1. level as she is
                                  24   qualified for the next level.” Id. ¶ 47. Plaintiff received a corresponding salary increase
                                  25   later that month. Id.
                                  26            Xayavong sent Plaintiff an email that congratulated her on the promotion, but that
                                  27

                                  28   2
                                           The complaint does not identify Stonebarger’s position at Bayer.
                                                                                         3
                                         Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 4 of 10




                                   1   also “included negative feedback.” Id. ¶ 48. The “negative feedback” was that Plaintiff
                                   2   should continue to improve her communication and interactions with team members. Id.
                                   3   It was the first time Plaintiff “received feedback about her communication” in her twenty
                                   4   years at Bayer. Id.
                                   5          Plaintiff alleges that Xayavong “continued to harass” her throughout 2019. Id. ¶ 49.
                                   6   For example, Xayavong “refused to approve [Plaintiff’s] vacation request.” Id. In
                                   7   addition, Bayer maintains a practice of “celebrating and paying for work anniversaries,”
                                   8   and Plaintiff requested a “pizza party” to celebrate her “twenty-year work anniversary.”
                                   9   Id. But Xayavong “did nothing to plan [Plaintiff’s] twenty-year work anniversary” party,
                                  10   “all the while taking time to plan other events such as a trip to Six Flags for Bayer
                                  11   employees and their families.” Id. ¶ 51. Plaintiff had her anniversary party several months
                                  12   later than planned, and Xayavong “failed to inform” Plaintiff’s guests, so Plaintiff had to
Northern District of California
 United States District Court




                                  13   do it herself. Id.
                                  14          From 2019 to 2020, Xayavong was openly and publicly critical of Plaintiff. Id. She
                                  15   would “downplay” Plaintiff’s work contributions and imply that she “was not capable of
                                  16   performing her work” in front of her co-workers. Id. ¶ 53. Xayavong blamed Plaintiff for
                                  17   the “performance issues” of her co-workers, even “when she was not present and on
                                  18   vacation.” Id. During meetings, Xayavong would tell others that Plaintiff “did not know
                                  19   what she was doing.” Id. ¶ 56.
                                  20          In January 2020, Xayavong announced that she was “leaving the group because she
                                  21   had accepted another position.” Id. ¶ 56. Before leaving, she told the new managers that
                                  22   Plaintiff “was slow and incapable of doing her work.” Id. Plaintiff reported this “false
                                  23   information” to Flint, but rather than addressing it, Flint advised that Plaintiff “go on
                                  24   leave.” Id. ¶ 57. Plaintiff declined to do so. Id. Plaintiff was subsequently placed on paid
                                  25   administrative leave and has apparently not returned to work at Bayer since. Id. ¶¶ 58–60.
                                  26          C.      Procedural History
                                  27          Based on the foregoing allegations, Plaintiff filed a complaint against Bayer,
                                  28   Xayavong, and Flint (collectively, “Defendants”) in Alameda County Superior Court.
                                                                                      4
                                             Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 5 of 10




                                   1   Notice of Removal at 1–2. The complaint brings claims for (1) racial discrimination, (2)
                                   2   gender discrimination, (3) marital status discrimination, (4) racial harassment, (5) failure to
                                   3   prevent and investigate discrimination, (6) retaliation, (7) Equal Pay Act violation, and (8)
                                   4   constructive discharge and wrongful termination against Defendants. Complaint ¶¶ 62–
                                   5   145. Defendants removed the case to federal court on May 27, 2021. Notice of Removal
                                   6   at 1. The stated basis for removal is diversity jurisdiction under 28 U.S.C. § 1332 and 28
                                   7   U.S.C. § 1441(b). Id.
                                   8   II.      LEGAL STANDARD
                                   9            There is a “strong presumption” against removal jurisdiction and courts “strictly
                                  10   construe the removal statute against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d
                                  11   564, 566 (9th Cir. 1992) (per curiam). A defendant bears the burden of establishing
                                  12   removal jurisdiction, and “[f]ederal jurisdiction must be rejected if there is any doubt as to
Northern District of California
 United States District Court




                                  13   the right of removal in the first instance.” Id.
                                  14            Because the complaint in this case raises no federal questions, removal jurisdiction
                                  15   only exists if the parties are diverse. “The district courts shall have original jurisdiction of
                                  16   all civil actions where the matter in controversy exceeds the sum or value of $75,000,
                                  17   exclusive of interest and costs, and is between—citizens of different states.” 28 U.S.C. §
                                  18   1332(a)(1).
                                  19            Diversity jurisdiction requires complete diversity of the parties. Caterpillar Inc. v.
                                  20   Lewis, 519 U.S. 61, 68 (1996). However, “[a] defendant may remove a case with a non-
                                  21   diverse defendant on the basis of diversity jurisdiction and seek to persuade the district
                                  22   court that the defendant was fraudulently joined.” Diaz v. Allstate Ins. Group, 185 F.R.D.
                                  23   581, 586 (C.D. Cal. 1998) (citing McCabe v. General Foods Corp., 811 F.2d 1336, 1339
                                  24   (9th Cir. 1987)). To establish that a non-diverse defendant was fraudulently joined, the
                                  25   removing party must show “there is no possibility that plaintiff will be able to establish a
                                  26   cause of action in State court against the alleged sham defendant.” Tipton v. Airport
                                  27   Terminal Servs., Inc., No. 2:18-CV-09503-AB-JEM, 2019 WL 185687, at *3 (C.D. Cal.
                                  28   Jan. 14, 2019). “If there is a non-fanciful possibility that plaintiff can state a claim under
                                                                                       5
                                           Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 6 of 10




                                   1   California law against the non-diverse defendants the court must remand.” Macey v.
                                   2   Allstate Prop. & Cas. Ins. Co., 220 F. Supp. 2d 1116, 1117 (N.D. Cal. 2002).
                                   3   III.   DISCUSSION
                                   4          Plaintiff moves to remand the case to state court, arguing that the parties are non-
                                   5   diverse, thus defeating diversity jurisdiction. See Motion at 8–11. Defendants, in
                                   6   response, argue that the two non-diverse Defendants—Flint and Xayavong—were
                                   7   fraudulently joined and, as a result, neither should be considered for purposes of
                                   8   determining diversity jurisdiction. Opposition to Remand (“Opp.”) (dkt. 7) at 5–7.
                                   9          For reasons explained below, Plaintiff may be able to state a claim for racial
                                  10   harassment under California’s Fair Employment and Housing Act (“FEHA”) at least
                                  11   against Xayavong. Thus, Defendants fail to show that Xayavong was fraudulently joined,
                                  12   and remand is warranted.3
Northern District of California
 United States District Court




                                  13          A.      Applicable Legal Framework
                                  14          Plaintiff alleges that Xayavong harassed Plaintiff based on race in violation of
                                  15   FEHA. Id. ¶¶ 98–111. Defendants argue that Plaintiff cannot state racial harassment
                                  16   claims under FEHA against Xayavong because all of the alleged harassment involved
                                  17   official employment actions. Opp. at 5–7. Defendants argue that under FEHA, claims
                                  18   based on official employment actions are discrimination claims that can only be brought
                                  19   against employers, not individual employees like Xayavong. Id.
                                  20          FEHA prohibits both discrimination and harassment based on race. However,
                                  21   FEHA makes an important distinction between the two causes of action. See Roby v.
                                  22   McKesson Corp., 47 Cal. 4th 686, 705 (2009). Under FEHA, it is unlawful for “an
                                  23   employer” to discriminate, while it is unlawful for “an employer” or “any other person” to
                                  24   harass.4 Cal. Gov. Code §§ 12941, 12940; Roby, 47 Cal. 4th at 705 (“the terms
                                  25

                                  26   3
                                         Because the Court determines that Defendants have failed to establish that there is no possibility
                                       of stating a racial harassment claim against Xayavong and that determination alone makes remand
                                  27   appropriate, it does not consider whether there is no possibility of stating a claim against Flint.
                                       4
                                         Under FEHA, “employer” means “any person regularly employing five or more persons,” while
                                  28
                                       “person” means “one or more individuals.” See Janken v. GM Hughes Elecs., 46 Cal. App. 4th
                                                                                         6
                                         Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 7 of 10




                                   1   ‘discriminate’ and ‘harass’ appear in separate provisions and define separate wrongs”). In
                                   2   other words, only an employer can be liable for discrimination, while both an employer
                                   3   and an individual employee can be liable for harassment. Reno v. Baird, 18 Cal. 4th 640,
                                   4   647 (1998).
                                   5          The California Supreme Court has outlined the type of fact patterns that tend to give
                                   6   rise to discrimination and harassment claims. See generally Roby, 47 Cal. 4th 686; Baird,
                                   7   18 Cal. 4th 640. Discrimination claims are generally based on “the exercise of official
                                   8   actions,” such as performance reviews, salary adjustments, and hiring and termination
                                   9   decisions. Roby, 47 Cal. 4th at 692. In comparison, “harassment claims are based on a
                                  10   type of conduct that is avoidable and unnecessary to job performance,” like derogatory
                                  11   remarks, inappropriate physical contact, and exclusion from workplace social events.
                                  12   Baird, 18 Cal. 4th at 646. In short, “discrimination refers to bias in the exercise of official
Northern District of California
 United States District Court




                                  13   actions on behalf of the employer, and harassment refers to bias that is expressed or
                                  14   communicated through interpersonal relations in the workplace.” Roby, 47 Cal. 4th at
                                  15   707.
                                  16          Despite the different contours, discrimination and harassment claims can share the
                                  17   same underlying allegations. The California Supreme Court has held that discriminatory
                                  18   conduct can support a harassment claim when coupled with “hostile social interactions in
                                  19   the workplace.” Id. In such cases, official employment actions can have “a secondary
                                  20   effect of communicating a hostile message.” Id.
                                  21          B.        Application
                                  22          Defendants argue that Plaintiff cannot state a racial harassment claim against
                                  23   Xayavong because the “alleged mis-conduct is comprised of facially neutral personnel
                                  24   actions” that cannot form the basis of “individual liability on the part of California people
                                  25   managers under FEHA.” Opp. at 5. Plaintiff contends that she states harassment claims
                                  26
                                  27
                                       55, 65 (1996).
                                  28
                                                                                      7
                                         Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 8 of 10




                                   1   against Xayavong because Xayavong’s alleged actions “were outside the scope necessary
                                   2   to perform [her] supervisorial [role].” Motion at 8–11.
                                   3          FEHA prohibits a broad range of harassment, including (a) verbal harassment (e.g.
                                   4   epithets, derogatory comments, or slurs), (b) physical harassment (e.g. assault or other
                                   5   physical interference with work), and (c) visual harassment (e.g. derogatory cartoons or
                                   6   posters). Cal. Code Regs. tit. 2, § 11019; see also Ramirez v. Little Caesars Enterprises,
                                   7   Inc, No. 2:18-CV-07993-AB-JPR, 2018 WL 5816107, at *5 (C.D. Cal. Nov. 2, 2018). To
                                   8   give rise to a harassment claim, the conduct at issue must be “sufficiently severe or
                                   9   pervasive to alter the conditions of [the victim’s] employment and create an abusive work
                                  10   environment.” Fisher. v. San Pedro Peninsula Hosp., 214 Cal. App. 590, 609 (Cal. Ct.
                                  11   App. 1989) (citations omitted).
                                  12          Here, Plaintiff may be able to state a racial harassment claim against Xayavong.
Northern District of California
 United States District Court




                                  13   The key allegations that support this claim are the “negative comments” that Xayavong
                                  14   made publicly about Plaintiff from 2019 to 2020. See Complaint ¶¶ 53–56. Although the
                                  15   complaint does not include any specific examples, it makes clear that the comments tended
                                  16   to publicly demean and belittle Plaintiff. See, e.g., id. ¶ 53 (Xayavong “would downplay
                                  17   [Plaintiff’s] work contributions” and imply she “was not capable of performing her
                                  18   work”); id. (Xayavong “blamed” Plaintiff for “[her co-workers’] poor work
                                  19   performance”); ¶ 56 (Xayavong commented at meetings that Plaintiff “did not know what
                                  20   she was doing”).
                                  21          The public nature of these comments, in particular, tends to support a harassment
                                  22   claim. Providing an employee with feedback that their work product needs improvement
                                  23   may very well part of a “supervisor’s managerial role,” but repeatedly and gratuitously
                                  24   singling her out and criticizing her in front of her colleagues may convey a hostility that
                                  25   gives rise to a claim for harassment. See Roby, 47 Cal. 4th at 708–09 (comments
                                  26   amounted to “hostile social interactions” where they were “unrelated to [defendant’s]
                                  27   managerial role, engaged in for her own purposes”); see also Janken v. GM Hughes Elecs.,
                                  28   46 Cal. App. 4th 55, 65 (1996) (harassment “consists of actions outside the scope of job
                                                                                     8
                                         Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 9 of 10




                                   1   duties which are not of a type necessary to business and personnel management”).
                                   2          Xayavong’s other alleged conduct could provide further support for a harassment
                                   3   claim. While the conduct may be fairly characterized as “official employment actions,” it
                                   4   could also be interpreted as sending a message of hostility. For example, Xayavong
                                   5   allegedly denied Plaintiff’s vacation request without any basis and “did nothing to plan”
                                   6   Plaintiff’s anniversary party while planning social events for other Bayer employees. Id.
                                   7   ¶¶ 49, 51–52. In connection with Xayavong’s repeated public criticisms of Plaintiff, these
                                   8   actions could be taken to convey hostility toward Plaintiff. See Roby, 47 Cal. 4th at 709
                                   9   (“acts of discrimination can provide evidentiary support for a harassment claim”).
                                  10          The complaint could further support an inference that the alleged misconduct may
                                  11   have been based on Plaintiff’s race. Plaintiff was the only African American on her team,
                                  12   and she was singled for differential treatment over several years. She allegedly received
Northern District of California
 United States District Court




                                  13   lower pay, fewer opportunities, more critical reviews, and less favorable treatment than her
                                  14   non-African American colleagues. See, e.g., id. ¶ 26 (Plaintiff “did not receive the same
                                  15   pay grade as her Asian co-workers”); ¶ 39 (Plaintiff did not receive “the same
                                  16   opportunities as her co-workers”). The multi-year pattern of disparate treatment could
                                  17   suggest the alleged harassment was based on race.
                                  18          Defendants’ argument that the “alleged mis-conduct is comprised of facially neutral
                                  19   personnel actions” is not persuasive. Opp. at 5–6. Defendants do not address Xayavong’s
                                  20   year-plus practice of publicly demeaning Plaintiff in front of her peers. Defendants instead
                                  21   focus solely on “personnel actions,” such as “disagreements with performance reviews,
                                  22   denied vacation requests, handling of her internal complaints, salary and the like.” See id.
                                  23   at 5–7. But Xayavong’s public and repeated ridicule of Plaintiff—especially in connection
                                  24   with certain personnel actions—may support a harassment claim under FEHA.
                                  25   IV.    CONCLUSION
                                  26          To be certain, the Court does not hold that the complaint states a claim for racial
                                  27   harassment under FEHA against Xayavong. It only holds that the complaint could state
                                  28   such a claim, and thus Defendants have failed to establish fraudulent joinder. See Chew v.
                                                                                     9
                                         Case 3:21-cv-04057-CRB Document 10 Filed 08/20/21 Page 10 of 10




                                   1   Williams Lea Inc., No. C07-03525 CRB, 2007 WL 2428052, at *3 (N.D. Cal. Aug. 22,
                                   2   2007) (ordering remand because “this is not a case where a plaintiff cannot under any
                                   3   circumstances make a claim against the non-diverse defendant”). Thus, the Court grants
                                   4   the Motion to remand this action to the Superior Court for the State of California, County
                                   5   of Alameda.
                                   6

                                   7         IT IS SO ORDERED.
                                   8   Dated: August 20, 2021
                                   9

                                  10
                                                                                              CHARLES R. BREYER
                                  11                                                          United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   10
